FILED
                             NOT FOR PUBLICATION
                                                                            SEP 08 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BHAGWANT SINGH,                                  No. 12-73448

              Petitioner,                        Agency No. A089-689-388

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 3, 2015**
                                Seattle, Washington

Before: McKEOWN, GOULD, and N.R. SMITH, Circuit Judges.

       Substantial evidence supports the BIA’s adverse credibility finding. The

Board of Immigration Appeals (BIA) identified three reasons for its adverse

credibility finding: (1) Singh presented inconsistent information surrounding his

political membership; (2) Singh presented inconsistent information about where he

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was arrested; and (3) Singh’s corroborative documents did not support his claim of

persecution.

1.    Singh was inconsistent between (a) his first asylum application and asylum

interview and (b) his second asylum application and testimony before the

immigration judge (IJ) regarding his membership (or lack thereof) with Babbar

Khalsa International (BKI), a designated terrorist organization. Singh was

confronted with this inconsistency. The IJ reasonably rejected Singh’s explanation

that he was nervous, noting that the interviews occurred a considerable time after

Singh entered the United States, he brought his own interpreter with him, and the

asylum officer testified that he was not nervous. See Rizk v. Holder, 629 F.3d
1083, 1088 (9th Cir. 2011). The record does not compel a different conclusion.

2.    Singh was inconsistent about where he was arrested (at his home or in a field

at a farm). When confronted, Singh stated that he did not remember telling the

asylum officer that he was arrested in a field or, alternatively, he lied to the asylum

officer, because he was nervous. Singh effectively admitted to this inconsistency,

and the BIA properly relied on it. See Shrestha v. Holder, 590 F.3d 1034, 1043

(9th Cir. 2010) (noting under the REAL ID Act, inconsistencies no longer have to

go to the heart of the matter). The record does not compel a different conclusion.




                                           2
3.    Singh’s corroborative documents, even if reliable, did not corroborate his

claims. Singh does not challenge this conclusion; thus any argument is waived.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir. 1996). Rather Singh

argues that the BIA erred in concluding that he failed to corroborate his claim. The

BIA did not make this finding. Therefore, we need not address it. See Tekle v.

Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008) (noting that we our review is

limited to the reasons listed by the BIA).

      Accordingly, because the adverse credibility finding is supported by

substantial evidence, the BIA’s determination that Singh failed to establish past

persecution and a well-founded fear of persecution is also supported by substantial

evidence. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). The BIA

also did not err in concluding that Singh’s CAT claim failed. Singh points to no

other evidence to show it is more likely than not he would be tortured if he

returned to India. Id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                             3